Appellant, in his motion for a rehearing, claims that we erred in our original opinion in not sustaining *Page 256 
his bill of exception number two complaining of the action of the trial court in overruling his motion for a continuance. We are unable to agree with him. It appears from the record that appellant was indicted by the grand jury on the 18th day of September, 1937. He made no effort to obtain process for and secure the attendance of the absent witness until the 6th day of November, two days prior to his trial. This clearly shows a want of proper diligence on his part. See Childers v. State,37 Tex. Crim. 392; Coprew v. State, 202 S.W. 81; Payne v. State, 204 S.W. 765; Albertson v. State, 208 S.W. 923; Armstrong v. State, 227 S.W. 485.
All other matters which appellant re-urged in his motion for rehearing as grounds for a reversal were considered by us in the original disposition of this cause. They have been carefully reviewed in the light of the motion, but we see no good reason for receding from our opinion as expressed on original submission.
The motion for rehearing will be overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.